Citation Nr: 1137665	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  07-34 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1961 to July 1963. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for bilateral hearing loss and tinnitus.  

In September 2009, the Veteran testified before the Board at a hearing held via videoconference.  A transcript of the hearing has been associated with the claims file.

This case was previously before the Board in November 2009, at which time the Board remanded the claims for further development.  As will be further discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  Bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service. 

2.  Tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service. 



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010). 

2.  Tinnitus was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a February 2006 letter, sent prior to initial unfavorable AOJ decision issued in July 2006, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, a July 2006 letter informed him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

While the July 2006 letter was issued after, or at the same time, as the initial July 2006 rating decision, the United States Court of Appeals for the Federal Circuit  has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the July 2006 letter was issued, the Veteran's claims were readjudicated in the October 2007 statement of the case and October 2010 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service private and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal. 

Additionally, the Veteran was provided with a VA examination in June 2006 and in June 2010 in connection with his service connection claims.  The Veteran previously contended that the June 2006 VA examination was inadequate because the examiner did not take into account his described in-service noise exposure in rendering the opinion.  Due to that contention and discrepancies in the record, namely a clearer understanding of the Veteran's in-service duties and post-service noise exposure, the Board remanded the claim in November 2009 for a new VA examination.  The Board finds that the opinion regarding the etiology of the Veteran's bilateral hearing loss and tinnitus offered by the June 2010 VA examiner is based on adequate reasons and bases as the examiner took into account the Veteran's self-reported history, conducted a full review of the record, and performed an audiological examination.  The Board finds that although the June 2006 opinion was not necessarily inadequate to decide the Veteran's claims, the June 2010 clarifies the opinion provided in 2006 and provides more detailed rationale.  Therefore, the Board finds that a remand to obtain an addendum opinion is not necessary. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Analysis 

The Veteran contends that he was exposed to acoustic trauma while in service.  Specifically, he contends that as a field artillery firing officer and executive firing officer, he fired 105mm Howitzers and was within a fifty foot proximity to other gunners.  He was exposed to weapons noise on a daily basis for six months.  He contends that ever since service, he has experienced hearing loss and tinnitus, and thus service connection for those disabilities is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as organic diseases of the nervous system, to include hearing loss and tinnitus, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran's service treatment records are negative for any complaints, treatment, or diagnoses of hearing loss or tinnitus.  On January 1962 and November 1962 physical examination, no hearing loss or tinnitus was reported or diagnosed.  

In this case, the Veteran's service treatment records do not show clinical evidence of hearing loss or tinnitus at any time during active service.  His service records additionally do not demonstrate that he participated in combat.  As there is no evidence that the Veteran participated in combat, he may not be presumed to have been exposed to acoustic trauma in service.  38 U.S.C.A. § 1154(b) (West 2002).  However, as the occupational specialty of light and moderate firearm crewman and his service duties involving proximity to artillery fire are consistent with exposure to acoustic trauma, the Board finds that the Veteran's contentions of noise exposure in service are consistent with his circumstances of service. 

Having determined that the Veteran was as likely as not exposed to acoustic trauma during his service, the remaining questions before the Board are whether the Veteran has current diagnoses of hearing loss and tinnitus for which service connection may be granted, and whether there is nexus between any hearing loss or tinnitus and his service.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996). 

A private June 2001 audiogram reflects hearing loss that met the criteria for a recommendation of hearing aids.  

On June 2006 VA audiological examination, the Veteran reported having bilateral hearing loss that was gradually worsening.  He reported that while in service he fired artillery seven days a week for six months.  Post-service, the Veteran worked in the field of commercial industrial roofing construction.  The Veteran stated there was no noise exposure in that field.  He reported that he hunted without noise protection.  His father and his sister wore hearing aids.  He described his tinnitus as the noise of locusts or high tension wires.  He had had tinnitus for as long as he could remember.  Audiometric testing resulted in a diagnosis of bilateral hearing loss that met the requirements as a disability for VA purposes.  See 38 C.F.R. § 3.385.  After reviewing the claims file, including the service treatment records, the examiner concluded that it was less likely than not that the Veteran's current hearing loss was related to his service.  In so concluding, the examiner explained that based upon a review of the normal hearing evaluations conducted during the Veteran's service, and when reviewing the June 2001 hearing test results, it was unlikely that his hearing loss was related to noise exposure in service.  The examiner also found it to be significant that after separating from service, the Veteran worked in construction for over ten years, though he denied any noise exposure in that field of work.

At his September 2009 hearing before the Board, the Veteran reported that he started to experience hearing loss and tinnitus shortly after separating from service.  He stated that he did not notice those symptoms as much while in service because he was preoccupied with his duties.  He stated that following service, he had minimal occupational noise exposure.

On June 2010 VA audiological examination, the Veteran reported that he had had a constant ringing in his ears for over fifty years.  Audiometric testing revealed moderate to severe sensorineural hearing loss.  After physically examining the Veteran and reviewing the claims file, the examiner concluded that the Veteran's current hearing loss and tinnitus were less likely than not related to his service.  In so concluding, the examiner explained that although the Veteran was around sufficient noise during his service to have caused hearing loss and tinnitus, because the service treatment records did not show any hearing loss or tinnitus on repeated testing throughout service, his claim was unsupported.  The examiner went on to explain that the lack of any change in threshold testing during service, on entrance and when separating, made it less likely that his in-service duties caused his hearing loss or tinnitus.  The examiner quoted a medical article that stated that there was no scientific basis for the concept of a delayed onset of hearing loss.  Also, because there was no evidence of any in-service documentation of cochlear damage or report of tinnitus, it was not likely that his tinnitus was the result of his in-service acoustic trauma.  

In this case, there is evidence of a diagnosis of hearing loss that meets the criteria as a disability for VA purposes.  Also, tinnitus was diagnosed by the June 2010 VA examiner.  Specifically, the Veteran reported constant high-pitched ringing in the bilateral ears that began approximately fifty years previously.  Moreover, tinnitus is a disorder capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370   (2002); Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Board has initially considered whether presumptive service connection is warranted for the Veteran's bilateral hearing loss and tinnitus.  However, the record fails to show that the Veteran manifested bilateral hearing loss or tinnitus to a degree of 10 percent within the one year following his service discharge in July 1963.  Although the Veteran states that he had hearing loss and tinnitus upon separation from service, there is no medical evidence to support that contention, and the probative opinions of record do not support such a conclusion.  As such, the Board finds that presumptive service connection is not warranted for bilateral hearing loss or tinnitus.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the probative evidence of record demonstrates that the Veteran's bilateral hearing loss and tinnitus are not related to his service.  In that regard, both the June 2006 and June 2010 VA examiners determined that, despite the Veteran's report of hearing loss and tinnitus beginning shortly after separation from service, and despite the in-service duties that exposed him to acoustic trauma, the medical evidence did not support a finding that the current hearing loss and tinnitus were related to service.  The examiners were in agreement that the hearing loss would have been present in service rather than having its onset following service.  The 2010 examiner explained that the medical literature did not support the contention that hearing loss would begin in a delayed fashion.  Further, there would have been evidence of cochlear damage to cause noise induced tinnitus, or at least reports of symptoms of tinnitus.  The Board places great probative weight on the June 2006 opinion and, especially, the June 2010 VA examiners opinion, regarding the etiology of the Veteran's bilateral hearing loss and tinnitus as the examiners considered all of the evidence of record, to include his service treatment records, post-service treatment records, and lay testimony, and conducted a clinical evaluation in rendering the opinions.  To the extent that the June 2006 opinion is deficient, the Board finds that the June 2010 examination makes up for any deficiencies, as the examiner reviewed the earlier opinion and the claims file, and provided an opinion that was in agreement with the 2006 opinion, with further rationale.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).  Significantly in this case, there is no medical evidence to the contrary, and thus, in light of the competent evidence of record, service connection for hearing loss and tinnitus is not warranted.

The Board notes that the Veteran has contended on his own behalf that his bilateral hearing loss and tinnitus are related to his military service.  The Board notes that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters, supra. 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's bilateral hearing loss and tinnitus and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Therefore, while the Veteran is competent to describe his difficulty hearing and complaints of tinnitus, the Board accords his statements regarding the etiology of such disorders less probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only offered conclusory statements regarding the relationship between his military service and his current bilateral hearing loss and tinnitus.  By contrast, the June 2006 and June 2010 VA examiners took into consideration all the relevant facts in providing their opinions. 

To the extent that the Veteran is competent to state that he had experienced hearing loss and tinnitus since separating from service and for the previous fifty years, the Board finds those statement to be less persuasive than the competent medical opinions of record.  Although the Veteran is competent to state what he experienced through his senses, such as the sensation of hearing loss and tinnitus, the record is silent for his described hearing loss in service and for many decades following service.  To that extent, the service treatment records are silent for any indication of hearing loss or tinnitus, and the Veteran denied such conditions consistently.  Further, he has not referred to any other medical records to show that he did in fact suffer from hearing loss or tinnitus in the years following service.  Thus, his statements of continuity of symptomatology appear less credible to the Board because they are inconsistent with the claims file and with the competent and probative evidence of record.   Further, the VA examiners took his statements into consideration, but did not find that hearing loss and tinnitus would manifest in a delayed pattern, but rather, there would have been evidence of those conditions in the service records.  Therefore, the Board assigns the Veteran's contentions less weight.

Accordingly, the Board finds that the Veteran's contentions regarding the etiology of his bilateral hearing loss and tinnitus, as well as his allegations of continuity of his hearing loss and tinnitus symptomatology, are outweighed by the competent and probative VA examiners findings.  As such, the Board finds that service connection for bilateral hearing loss and tinnitus is not warranted. 










	(CONTINUED ON NEXT PAGE)


The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


